DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/644,519 filed 05 March 2020. Claims 11-14, 16, 18-24 pending. Claim 1-10, 15, 17 canceled.

Allowable Subject Matter
Claims 11-14, 16, 18-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11:
A slip clutch, comprising: an axis of rotation; an input side; an output side; a pressable friction package for transmitting a predetermined maximum torque between the input side and the output side, the pressable friction package comprising: a lubricated friction lining comprising a predetermined coefficient of friction; and an overload spring for applying an axial clamping force to the pressable friction package, wherein: the pressable friction package is housed in a wet chamber fillable with a lubricant; and the wet chamber comprises: a counter plate of the pressable friction package, or a counter bearing for the overload spring.
Claim 22:
A traction pulley for a traction drive, comprising: a slip clutch, comprising: an axis of rotation; an input side; an output side; a pressable friction package for transmitting a predetermined maximum torque between the input side and the 
Regarding claims 11 and 22, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to include previously objected to limitations. These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 04 October 2021 with respect to page 5 has been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 11-15, 18, 20-21 have been withdrawn

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659